DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments are moot in view of the new rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., US 2011/0177775 in view of Kwak et al., US 2016/0277198, further in view of Astrom et al., US 2011/0067081.

1, 10, 11, 20.  Gupta teaches a transmission unit [Figs. 1A-D, paras. 54, 84-89, 110-114] reception device comprising: circuitry configured to receive one or more services including an application [mobile device receives interactivity events and content, Figs. 1-3B, paras. 54, 84-89, 110-114]:
receive metadata for controlling activation of the application, the metadata including valid period information [IEAD (metadata) includes start/end times, paras. 93-95] and location information, [interactivity resources” encompasses application data, templates and assets—these read on “page of the application.” Service SI data identifies URLs (locations) of interactive resources; paras. 47, 242, 247; also see paras. 79, 93, 125, 152, 253], and a method of delivering a page of the application [delivering applications to specified content or media flows is a method of delivery; targeting certain receiver types is also a method of delivery indicated by metadata, para. 93].
activate a page of the application based on the valid period information, the valid period information including a first attribute indicating a start time of a period and a second attribute indicating an end time of the period, the page of the application being valid from the start time of the period to the end time of the period [interactivity event is valid to be displayed between start/end times, Figs. 3-4, paras. 54, 90, 93-95, 110-114].
Gupta is silent on indicating a method of delivering being either broadcast or broadband.  Kwak teaches a system including receiving metadata indicating a method of delivering an application, the indicated method of delivering being one of broadcast and broadband [Paras. 164, 166, 235, 311, 1562, 1570, 1608-1610].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using Kwak’s technique to inform the receiver of where to obtain application files, so the client can perform the download under its own control and timing, based on demand and resources available.
The above references are silent on indicating a location of the page delivered via broadcast and broadband.  Astrom teaches a system for delivering content wherein the location information includes a location of the page of the application delivered via broadcast and a location of the page of the application delivered via broadband [addresses (locations) for both broadcast and unicast (IPTV, i.e. broadband) delivery of content are included, Fig. 7, paras. 2-5, 46, 47, 60-65].  It would have been obvious before the effective filing date of the claimed invention to modify the above combination with [see Astrom, paras. 2-5].

2 and 12.    Gupta teaches The reception device according to claim 1, wherein the circuitry is configured to cause the application to be activated only within a specific period indicated by the valid period information [i.e. between start and end times, para. 93].

3 and 13.    Gupta teaches The reception device according to claim 2, wherein the application is configured by one or a plurality of files, and the first attribute includes start time information indicating the start time in which the page obtained from a file of the one or the plurality of files is valid and the second attribute includes end time information indicating the end time in which the page obtained from the file is valid [first and second attributes correspond to start time and end time; application is valid between these times, para. 93; also see Figs. 3-4, paras. 54, 90, 94, 95, 110-114].

21 and 22.   Gupta teaches The reception device according to claim 1, wherein the application is associated with content of the one or more services [events are associated with content, Fig. 3B, paras. 147, 198, 200].

23. Gupta teaches the reception device according to claim 1, wherein the metadata further includes required capabilities information that indicates device capabilities needed to render the page [e.g. required resources, para. 93].

[location metadata (i.e. URL) may be specified in service SI, paras. 241-243, 245].

25.    Astrom teaches The reception device according to claim 1, wherein the location of the page of the application delivered via broadcast and the location of the page of the application delivered via broadband are uniform resource identifiers [a URI simply identifies a resource; it need not have any specific format (e.g. URL); the addresses in Astrom meet this reasonably broad construction, Fig. 7, paras. 2-5, 46, 47, 60-65].


Claims 4-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Kwak as cited above in view of Racciopi et al., US 2012/0222129.

Regarding claims 4 and 14, Gupta is silent on pre-acquired source indication.  Racciopi teaches a device wherein the control unit causes the application to be acquired according to the period indicated by the valid period information on the basis of pre-acquired information indicating an acquisition source of the application [Fig. 3, 4, paras. 11, 18].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to modify Gupta with Racciopi, using a source indicator (URL) to allow the receiver to initiate the request and enabling the assignment of different sources for different users and tracking users [see para. 18].

[valid period of time follows the acquisition of the URL, paras. 11, 18].

Regarding claims 6 and 16, Racciopi teaches a device wherein the application is configured by one or a plurality of files, and the pre-acquired information is information indicating an acquisition source of each of the files [e.g. download URLs, Fig. 2, paras. 11, 18, 26; also see Kouda, Fig. 4].

Regarding claims 7 and 17, Racciopi teaches a device wherein the pre-acquired information is a list of uniform resource locators (URLs) according to the file [e.g. download URLs, Fig. 2, paras. 11, 18, 26].

Regarding claims 8 and 18, Racciopi teaches a device wherein the valid period information and the pre-acquired information are included in control information for controlling the application, the control information being provided in each service, and the reception unit receives the control information transmitted together with the content [control information can be read as group descriptor, shorthand for the period and pre-acquired information.  These types of information are met by Racciopi, e.g. download URLs, Fig. 2, paras. 11, 18, 26.  Also see Kouda, Fig. 4.  Control information also reads on updating of scheduled times, since they control the installation of files or applications, Kouda, paras. 82-93 et seq.]

Regarding claims 9 and 19, Racciopi teaches a device wherein one piece of the control information is information for causing the one application to accompany one piece of the content [e.g. update script, Kouda, Figs. 3, 4, 6, paras. 39-41, 52, 56].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424